DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, with respect to Objection to Claim 2, see p.5, filed on 10 June 2021 have been fully considered and are persuasive.  The previous Objection to Claim 2 is withdrawn after Claim 2 being amended.
Applicant's arguments, with respect to 35 U.S.C. §112(a) and (b) rejection to Claim 1-12, see p.5-6, filed on 10 June 2021 have been fully considered and are persuasive.  The previous 35 U.S.C. §112 rejection to Claim 1-12 is withdrawn after independent Claim 1/6/11 being amended.
Applicant’s arguments, see p.6-9, filed on 10 June 2021, with respect to the rejection(s) of Claim(s) 1-12 under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended Claim(s) 1/6/11 are now rejected under 35 USC §103 as being unpatentable over over Ackerman et al. (US 2014/0375680 A1), in view of Haddick et al. (US 2016/0018650 A1).  See detailed rejections below.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sensing unit and a transmitting unit in Claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al. (US 2014/0375680 A1), in view of Haddick et al. (US 2016/0018650 A1).
Regarding Claim 1, Ackerman discloses a controlling method ([0065]: a method) of a virtual reality (Ackerman does not explicitly use the phrase a virtual reality system. However Ackerman teaches tracking the head position of an end user of a head-mounted display device (HMD) relative to the HMD over time and adjusting the location of virtual objects displayed to the end user based on the head movements of the end user, see [0003].  Therefore either Ackerman implicitly discloses the method can be used to control a virtual reality or it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ackerman and to apply Ackerman’s invention to a virtual reality system since virtual objects are inserted into the HMD viewing range) system, comprising: 
obtaining a sensing signal ([0029]: Sensors 149 may generate motion and/or orientation information associated with mobile device 19) by a head-mounted display device (Fig.1: notice the mobile device 19 and [0033]: mobile device 19 comprises a head-mounted display device (HMD) that provides an augmented reality environment or a mixed reality environment to an end user of the HMD); and 
adaptively controlling a procedure of transmitting ([0035]: the server may transmit to the mobile device one or more virtual objects based upon the location information and/or image information provided to the server) a virtual reality content to the head-mounted display device by a host or a portable device (Fig.1: server 15 or Fig.2A mobile) according to the sensing signal ([0003]: adjust the location of virtual objects displayed to the end user based on the head movements of the end user).
Ackerman fails to discloses wherein when the user moves faster, the frame rate is increased.
However Haddick discloses when the user moves faster, the frame rate is increased ([0467]: In embodiments, systems and methods are provided where the head-mounted display detects the speed of movement of the head-mounted display and in response, the resolution of the image is reduced or the bit depth of the image is reduced, while the image frame rate at which the image is displayed and the associated subframe rate are correspondingly increased).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Haddick into that of Ackerman and to add above limitation in order to allow the user to be aware of his/her speed through frame rate change but still maintaining bandwidth because In this way, the bandwidth associated with the display of the image can be maintained constant as taught by Haddick ([0467]).

4, Ackerman discloses wherein the sensing signal is a rotating signal, a movement signal, or a vibration signal of the head-mounted display device ([0037]: In one example, the motion information may include a velocity or acceleration associated with the mobile device 5 and the orientation information may include Euler angles, which provide rotational information around a particular coordinate system or frame of reference. In some cases, mobile device 5 may include a motion and orientation sensor, such as an inertial measurement unit (IMU), in order to acquire motion and/or orientation information associated with mobile device 5 and [0084]: An accelerometer can be provided, e.g., by a micro-electromechanical system (MEMS) which is a tiny mechanical device (of micrometer dimensions) built onto a semiconductor chip. Acceleration direction, as well as orientation, vibration, and shock can be sensed).

Regarding Claim 5, Haddick discloses wherein the sensing signal is a physiological signal of a user ([0277]: In embodiments, the watchband controller may comprise fitness sensors and a fitness computer. The sensors may track heart rate, calories burned, strides, distance covered, and the like.  [0327]: The selection of the timing and rate of eye image capture can further be selected in correspondence with input characteristics associated with the wearer including age and health status, or sensed physical conditions of the wearer including heart rate, chemical makeup of the blood and eye blink rate).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate 

Regarding Claims 6 and 9-10, Claims 6 and 9-10 are in similar scopes to Claims 1 and 4-5 except in the format of “system”.  Therefore the rejection to Claims 1 and 4-5 are also applied to Claims 6 and 9-10.

Regarding Claims 11 and 12, Claims 11 and 12 are in similar scope to Claims 1 and 4 except in the format of “device”.  Therefore the rejections to Claims 1 and 4 are also applied to Claims 11 and 12.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al. (US 2014/0375680 A1), in view of Haddick et al. (US 2016/0018650 A1) as applied to Claims 1 and 6 above, and further in view of Fullam (US 2016/0080720 A1), “Effects Of Heavy And Soft Music Psychology Essay” (hereinafter referred as Essay, downloaded @https://www.ukessays.com/essays/psychology/effects-of-heavy-and-soft-music-psychology-essay.php, published in 2015).
Regarding Claim 2, Ackerman modified by Haddick fails to disclose wherein the step of adaptively controlling the procedure of transmitting the virtual reality content includes controlling a compression ratio, a resolution, a vector complexity, a frame rate, a brightness or a saturation of the virtual reality content.
display-image brightness may be adjusted (viz., reduced) when eye discomfort is sensed or predicted ([0031]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Fullam into that of Ackerman as modified and to add the limitation of wherein the step of adaptively controlling the procedure of transmitting the virtual reality content includes controlling a compression ratio, a resolution, a vector complexity, a frame rate, a brightness or a saturation of the virtual reality content in order to make user more comfortable when detecting user’s blood pressure high.  

Regarding Claim 7, Claim 7 is in similar scope to Claim 2 except in the format of “system”.  Therefore the rejection to Claim 2 is also applied to Claim 7.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al. (US 2014/0375680 A1), in view of Haddick et al. (US 2016/0018650 A1) as applied to Claims 1 and 6 above, and further in view of Fung (US 2016/0317866 A1).
Regarding Claim 3, Ackerman modified by Haddick fails to disclose in the step of adaptively controlling the procedure of transmitting the virtual reality content, the procedure of transmitting of the virtual reality content is stopped.
However Fung discloses before the effective filing date of the claimed invention, a skilled person had known that exercise machine 100 may be used interchangeably as a control and feedback device or both simultaneously, providing an immersive environment for a wide variety of software applications such as virtual reality, video games, fitness and health applications, or interactive media consumption and if the user slows down music may be played slowly ([0035]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Fung into Ackerman as modified and to add the limitation of in the step of adaptively controlling the procedure of transmitting the virtual reality content, the procedure of transmitting of the virtual reality content is stopped when the user stops walking to remind the user to keep on walking.

Regarding Claim 8, Claim 8 is in similar scope to Claim 3 except in the format of “system”.  Therefore the rejection to Claim 3 is also applied to Claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached on M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YINGCHUN HE/Primary Examiner, Art Unit 2613